Case 9:19-cv-81292-RAR Document 31 Entered on FLSD Docket 01/07/2020 Page 1 of 1


                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                  CASE NO. 19-CIV-81292-RAR

  DOLORES CALICCHIO,

         Plaintiff,
  v.

  OASIS OUTSOURCING GROUP HOLDINGS, L.P., et al.,

        Defendants.
  _____________________________________________/

                                        OMNIBUS ORDER

         THIS CAUSE came before the Court on Defendants’ Motion to Dismiss Counts II and III

  and to Dismiss or Stay Count I of the Complaint [ECF No. 12] (“Motion”), filed on November 6,

  2019. The Court heard oral argument on the Motion on January 6, 2020 [ECF No. 30] (“Hearing”).

  For the reasons stated on the record, and being otherwise fully advised, it is hereby

         ORDERED AND ADJUDGED as follows:

         1. Plaintiff’s ore tenus Motion to Amend the Complaint is GRANTED. Plaintiff shall file

  an Amended Complaint addressing the issues raised at the Hearing by no later than January 24,

  2020. Specifically, the Amended Complaint should provide dates for the filing and/or transmission

  of relevant documents, as well as address the recently issued EEOC Right to Sue Letter.

         2. Accordingly, the Motion [ECF No. 12] is DENIED AS MOOT.

         3. The parties shall submit a Joint Scheduling Report and a proposed Scheduling Order by

  January 31, 2020.

         DONE AND ORDERED in Ft. Lauderdale, Florida, this 7th day of January, 2020.




                                                           _________________________________
                                                           RODOLFO RUIZ
                                                           UNITED STATES DISTRICT JUDGE
